PER CURIAM.
Ricky Grubbs Jr. appeals a final order of the Florida Department of Revenue (DOR) establishing his child support obligation. In the order, DOR found that Appellant had actual monthly net income of $2672.68. However, DOR admits that this finding is not supported by competent, substantial evidence, nor by findings of fact in the final order. The record reflects that Appellant provided no income information. Instead, DOR imputed income to Appellant, a taxidermist in Georgia, based on the average monthly income of individuals working as taxidermists in Georgia. While DOR is permitted to impute income to Appellant under section 61.30, Florida Statutes (2015), it must make the statutorily required findings to support imputation.
Upon DOR’s proper confession of error, we reverse the Final Administrative Sup*985port Order and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.